Title: To Benjamin Franklin from Bethia Alexander, 29 April 1780
From: Alexander, Bethia
To: Franklin, Benjamin


This brief and cryptic message refers to one of the causes célèbres of the reigns of Louis XV and Louis XVI. Comte Thomas-Arthur de Lally, baron de Tollendal (1702–1766), son of the colonel in command of the Irish Dillon regiment, was a fervent Jacobite and a brave soldier. Appointed commander-in-chief of the French expedition to India in 1756, at the beginning of the Seven Years’ War, he fought valiantly, but antagonized almost everybody through his lack of political sense, his despotic manner, and fits of temper. Captured by the British in 1761 and sent to London, he obtained permission to return to France in order to defend himself against mounting accusations, especially on the part of his arch-enemy, the French governor of Pondicherry, Georges du Val de Leyrit. French opinion was so shaken by the almost simultaneous loss of Canada and India that Lally was made a scapegoat, condemned to death for treason by the parlement de Paris on May 6, 1766, and executed three days later in spite of pleas from the Dillon family and others.
Lally was no traitor and his judiciary murder was soon denounced by Voltaire, “that Don Quixote of all illustrious rascals,” whose Siècle de Louis XV was banned because of its anti-parlimentary stance. Voltaire’s last joy before dying in June, 1778, was to hear that the odious condemnation had been reversed and was to be re-examined by an open-minded commission appointed by Louis XVI. Meanwhile, Lally’s illegitimate son, Trophime-Gérard, comte then marquis de Lally-Tollendal (1751–1830), had taken up the cudgels in his father’s defense and found himself embroiled for years in a legal and oratorical duel with Gov. de Leyrit’s nephew, the conseiller au parlement Jean-Jacques du Val d’Espréménil. The battle between them lasted from 1778 until 1786, taking place first at the parlement of Rouen, where Lally-Tollendal was the loser (in 1780), although he was judged the more eloquent and was sustained by Condorcet. Transferred to Dijon, the affair dragged from 1781 to 1783 and ended badly once again—so badly indeed that the memoir Lally had caused to be printed in Rouen was ordered to be shredded and burned, with absolute prohibition to booksellers and printers to distribute it.
By the summer of 1786, Lally-Tollendal’s appeal against the ruling in Dijon was to be heard at the bureau des cassations in Paris, and at some point in 1787 the initial judgment was irrevocably reversed.
We do not know whether Franklin complied with Bethia’s request.
 
St. Germain April 29— [1780]
Miss Alexander presents her sincerest Compliments to Dr: Franklin, begs him as the most particular favor he can confer on her Father or her, to convey the packet of papers he will recieve along with this billet—to her Fathers lodgings Hotel D’yorck— The packet contains some papers belonging to Monsieur de Lally to whom Mr: Alexander has the greatest obligations— As they have been printed at Rouen unless Mr: Franklin carrys them to Paris in his own carriage they will be stopt at the gate.
Miss Alexander begs the Doctor would present her Compliments to Madame Helvetius.
 
Addressed: A Monsieur / Monsieur Franklin / A / Passy
Notation: Miss Alexander St. Germain april 29.
